Cite as 2014 Ark. App. 503



                 ARKANSAS COURT OF APPEALS

                                      DIVISION III
                                        CV-14-435
                                      No.


                                               Opinion Delivered   September 24, 2014
 BRANDON WILLIAMS
                              APPELLANT APPEAL FROM THE GARLAND
                                        COUNTY CIRCUIT COURT
 V.                                     [NO. JV-2012-445]

 ARKANSAS DEPARTMENT OF        HONORABLE VICKI SHAW COOK,
 HUMAN SERVICES and MINOR      JUDGE
 CHILD
                     APPELLEES AFFIRMED; MOTION TO
                               WITHDRAW GRANTED


                             RHONDA K. WOOD, Judge


       This is a no-merit appeal from an order terminating the parental rights of appellant

Brandon Williams to his child, C.W. Williams’s attorney filed a motion to withdraw as

counsel and a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human

Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i),

asserting that there are no issues of arguable merit to support the appeal. No pro se points

for reversal have been filed. We affirm the termination and grant counsel’s motion to

withdraw.

       The brief includes a discussion of the sufficiency of the evidence to support the

termination order, all matters in the record that might arguably support an appeal, all

adverse rulings, and a statement as to why counsel considers each point raised as incapable

of supporting a meritorious appeal. After careful review of the record in accordance with
                                Cite as 2014 Ark. App. 503


Rule 6-9(i) of the Rules of the Arkansas Supreme Court and the Arkansas Court of

Appeals, we hold that this appeal lacks merit. Counsel complied with our requirements for

no-merit termination cases, and we affirm by memorandum opinion. In re Memorandum

Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985); Ark. Sup. Ct. R. 5-2(e).

       Affirmed; motion to withdraw granted.

       GLADWIN, C.J., and BROWN, J., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       Tabitha B. McNulty, County Legal Operations; and Chrestman Group, PLLC, by:

Keith L. Chrestman, for appellees.




                                            2